 

Exhibit 10.6

 

PLACEMENT AGENCY AGREEMENT

 

Dawson James Securities, Inc.
1 North Federal Highway
Boca Raton, Florida 33432

 

March 16, 2016

 

Ladies and Gentlemen:

 

This letter (this “Agreement”) constitutes the agreement between InspireMD,
Inc., a Delaware corporation (the “Company”) and Dawson James Securities, Inc.
(“Dawson” or the “Placement Agent”) pursuant to which Dawson shall serve as the
exclusive placement agent (the “Services”) for the Company, on a best efforts
basis, in connection with the proposed private offer and placement (the
“Offering”) by the Company of its Securities (as defined Section 3 of this
Agreement). The Company expressly acknowledges and agrees that Dawson’s
obligations hereunder are on a reasonable “best efforts basis” only and that the
execution of this Agreement does not constitute a commitment by Dawson to
purchase the Securities and does not ensure the successful placement of the
Securities or any portion thereof or the success of Dawson placing the
Securities.

 

1.Appointment of Dawson James Securities, Inc. as Exclusive Placement Agent.

 

On the basis of the representations, warranties, covenants and agreements of the
Company herein contained, and subject to all the terms and conditions of this
Agreement, the Company hereby appoints the Placement Agent as its exclusive
placement agent in connection with a distribution of its Securities to be
offered and sold by the Company in reliance upon the exemption from securities
registration afforded by Section 4(2) of the Securities Act of 1933, as amended
(the “Securities Act”), and Rule 506(b) of Regulation D (“Regulation D”) as
promulgated by the United States Securities and Exchange Commission (the “SEC”)
under the Securities Act, and Dawson agrees to act as the Company’s exclusive
Placement Agent. Pursuant to this appointment, the Placement Agent will solicit
offers for the purchase of or attempt to place all or part of the Securities of
the Company in the proposed Offering. The Company shall have the sole right to
accept offers to purchase Securities and may reject any such offer, in whole or
in part.

 

2.Fees and Expenses.

 

In connection with the Placement Agent services described above, the Company
shall pay to Dawson the following:

 

A.           Placement Agent Fee. Placement Agent in cash by wire transfer in
immediately available funds to an account or accounts designated by the
Placement Agent an amount (the “Placement Fee”) equal to eight percent (8%) of
the aggregate gross proceeds received by the Company from the sale of the
Securities at the closing of the Offering (the “Closing” and the date on which
the Closing occurs, the “Closing Date”); and the Company shall issue to the
Placement Agent or its designees at the Closing one five-year warrant to
purchase such number of shares equal to 5% of the shares of Common Stock
included in the Units (as defined below) sold in this Offering at an exercise
price of $0.7375 (125% of the price per Unit) (the “Placement Agent Warrants”
and together with the shares of Common Stock underlying the Placement Agent
Warrants, the “Placement Agent Securities”).

 

B.           Offering Expenses. The Company will be responsible for and will pay
all expenses relating to the Offering, including, without limitation, diligence
expenses and legal fees of Dawson’s counsel not to exceed in the aggregate
$25,000. The Company shall reimburse Dawson for the expenses set forth herein on
the Closing Date.

 

 1 

 

 

3.Description of the Offering.

 

The Securities to be offered directly to various investors (each, an “Investor”
or “Purchaser” and, collectively, the “Investors” or the “Purchasers”) in the
Offering shall be up to 1,100,000 units (“Units”) of securities, each such Unit
consisting of (a) one share of the Company’s common stock (the “Common Stock”)
(the “Shares”) and (b) a warrant, which warrant is each exercisable to purchase
0.5 shares of Common Stock (the “Warrants”) at an exercise price of $0.59 per
whole share (the “Warrants”). The term “Securities” shall mean the Units, the
Common Stock underlying the Units, the Warrants and the Common Stock underlying
the Warrants.

 

The Offering documents shall consist of the Securities Purchase Agreement dated
March 16, 2016, and all exhibits attached thereto (collectively, the foregoing
are referred to as the “Subscription Documents”). If the Company shall default
in its obligations to deliver Securities to a Purchaser whose offer it has
accepted, the Company shall indemnify and hold the Placement Agent harmless
against any loss, claim, damage or expense arising from or as a result of such
default by the Company under this Agreement.

 

4.Delivery and Payment; Closing.

 

Investors purchasing Securities shall by check or wire transfer pay for such
Securities by transmitting payment to the Company at Closing. At Closing, the
Company shall wire payment of all fees and expenses to the Placement Agent as
provided herein. The Securities shall be registered in such name or names and in
such authorized denominations as the Placement Agent may request in writing
prior to the Closing Date. The Closing shall occur at such place as shall be
agreed upon by the Placement Agent and the Company. In the absence of an
agreement to the contrary, the Closing shall take place at the offices of Schiff
Hardin LLP, 901 K Street, NW, Suite 700, Washington, DC 20001. Deliveries of the
documents with respect to the purchase of the Securities, if any, shall be made
at the offices of Schiff Hardin, LLP, 901 K Street, NW, Suite 700, Washington,
DC 20001 on the Closing Date. All actions taken at a Closing shall be deemed to
have occurred simultaneously.

 

5.Term and Termination of Agreement.

 

The term of this Agreement will commence upon the execution of this Agreement
and will terminate at the earlier of the Closing of the Offering or 11:59 p.m.
(New York Time) on March 22, 2016.

 

6.Permitted Acts.

 

Nothing in this Agreement shall be construed to limit the ability of the
Placement Agent, its officers, directors, employees, agents, associated persons
and any individual or entity “controlling,” controlled by,” or “under common
control” with the Placement Agent (as those terms are defined in Rule 405 under
the Securities Act) to conduct its business including without limitation the
ability to pursue, investigate, analyze, invest in, or engage in investment
banking, financial advisory or any other business relationship with any
individual or corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
government (or an agency or subdivision thereof) or other entity of any kind.

 

7.Representations, Warranties and Covenants of the Company.

 

As of the date and time of the execution of this Agreement and the Closing Date,
the Company (i) makes such representations and warranties to the Placement Agent
as are set forth in Section 2 of the Underwriting Agreement dated March 16, 2016
between the parties, and (ii) hereby further represents, warrants and covenants
to the Placement Agent that:

 

A.           Securities Sold Pursuant to this Agreement. The Securities have
been duly authorized for issuance and sale and, when issued and paid for, will
be validly issued; the Common Stock underlying the Warrants and Placement Agent
Warrants has been duly authorized for issuance and sale and, when issued and
paid for, will be validly issued, fully paid and non-assessable; the Securities
are not and will not be subject to the preemptive rights of any holders of any
security of the Company or similar contractual rights granted by the Company;
and all corporate action required to be taken for the authorization, issuance
and sale of the Securities has been duly and validly taken. The Securities
conform in all material respects to all statements with respect thereto
contained in the Subscription Documents.

 

 2 

 

  

B.           No Conflicts, etc. The execution, delivery and performance by the
Company of this Agreement, the consummation by the Company of the transactions
herein contemplated and the compliance by the Company with the terms hereof do
not and will not, with or without the giving of notice or the lapse of time or
both: (i) result in a material breach of, or conflict with any of the terms and
provisions of, or constitute a material default under, or result in the
creation, modification, termination or imposition of any lien, charge or
encumbrance upon any property or assets of the Company pursuant to the terms of
any agreement or instrument to which the Company is a party; (ii) result in any
violation of the provisions of the Company’s Certificate of Incorporation (as
the same may be amended or restated from time to time, the “Charter”) or the
by-laws of the Company; or (iii) violate any existing applicable law, rule,
regulation, judgment, order or decree of any governmental agency or court,
domestic or foreign, having jurisdiction over the Company or any of its assets
or businesses (each, a “Governmental Entity”) as of the date hereof, except for
such violations that would not reasonably be expected to result in a material
adverse effect on the Company.

 

C.           Corporate Power; Licenses; Consents. The Company has all corporate
power and authority to enter into this Agreement and to carry out the provisions
and conditions hereof, and all consents, authorizations, approvals and orders
required in connection therewith have been obtained. No consent, authorization
or order of, and no filing with, any court, government agency or other body is
required for the valid issuance, sale and delivery of the Securities and the
consummation of the transactions and agreements contemplated by this Agreement
and as contemplated in the Subscription Documents, except with respect to
applicable federal and state securities laws.

 

D.           No Fiduciary Duties. The Company acknowledges and agrees that the
Placement Agent’s responsibility to the Company is solely contractual in nature
and that neither the Placement Agent nor its affiliates or any selling agent
shall be deemed to be acting in a fiduciary capacity, or otherwise owes any
fiduciary duty to the Company or any of its affiliates in connection with the
Offering and the other transactions contemplated by this Agreement.

 

E.           Blue Sky Qualifications. The Company shall use its best efforts, in
cooperation with the Placement Agent, if necessary, to qualify the Securities
for offering and sale under the applicable securities laws of such states and
other jurisdictions (domestic or foreign) as the Placement Agent may designate
and to maintain such qualifications in effect so long as required to complete
the distribution of the Securities; provided, however, that the Company shall
not be obligated to file any general consent to service of process or to qualify
as a foreign corporation or as a dealer in securities in any jurisdiction in
which it is not so qualified or to subject itself to taxation in respect of
doing business in any jurisdiction in which it is not otherwise so subject.

 

F.           No General Solicitation. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Securities.

 

G.           No Integrated Offering. None of the Company or any of its
affiliates, nor any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of the issuance of
any of the Securities under the Securities Act, whether through integration with
prior offerings or otherwise, or cause this offering of the Securities to
require approval of stockholders of the Company under any applicable stockholder
approval provisions. None of the Company, its affiliates, nor any person acting
on their behalf will take any action or steps that would require registration of
the issuance of any of the Securities under the Securities Act or cause the
offering of any of the Securities to be integrated with other offerings of
securities of the Company.

 

H.           Reservation of Shares. So long as any of the Warrants or Placement
Agent Warrants remain outstanding, the Company shall take all action necessary
to at all times have authorized, and reserved for the purpose of issuance, no
less than 100% of the maximum number of shares of Common Stock issuable upon
exercise of the Warrants or Placement Agent Warrants.

 

 3 

 

  

I.           Regulation D Compliance. None of the Company or the Company’s
directors, executive officers or, to the Company’s knowledge, its affiliates is
a “bad actor” as defined in Rule 506(d) of the Securities Act.

 

8.Conditions of the Obligations of the Placement Agent.

 

The obligations of the Placement Agent hereunder shall be subject to the
accuracy of the representations and warranties on the part of the Company set
forth in Section 7 hereof, in each case as of the date hereof and as of the
Closing Date as though then made, to the timely performance by each of the
Company of its covenants and other obligations hereunder on and as of such
dates, and to each of the following additional conditions: 

 

A.           Form D and Blue Sky. The Company shall, if required by law, file a
Form D with respect to the Securities as required under Regulation D and to
provide a copy thereof to Placement Agent promptly after such filing. The
Company shall, on or before the Closing Date, take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for, or
to, qualify the Securities for sale to the Investors at the Closing pursuant to
this Agreement under applicable securities or “blue sky” laws of the states of
the United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to the Placement Agent on or prior
to the Closing Date. Without limiting any other obligation of the Company under
this Agreement, the Company shall timely make all filings and reports relating
to the offer and sale of the Securities required under all applicable securities
laws (including, without limitation, all applicable federal securities laws and
all applicable “blue sky” laws), and the Company shall comply with all
applicable federal, state, local and foreign laws, statutes, rules, regulations
and the like relating to the offering and sale of the Securities to the
Investors.

 

9.Indemnification and Contribution; Procedures.

 

A.           Indemnification of the Placement Agent. The Company agrees to
indemnify and hold harmless the Placement Agent, its affiliates and each person
controlling such Placement Agent (within the meaning of Section 15 of the
Securities Act), and the directors, officers, agents and employees of the
Placement Agent, its affiliates and each such controlling person (the Placement
Agent, and each such entity or person hereafter is referred to as an
“Indemnified Person”) from and against any losses, claims, damages, judgments,
assessments, costs and other liabilities (collectively, the “Liabilities”), and
shall reimburse each Indemnified Person for all fees and expenses (including the
reasonable fees and expenses of counsel for the Indemnified Persons, except as
otherwise expressly provided in this Agreement) (collectively, the “Expenses”)
and agrees to advance payment of such Expenses as they are incurred by an
Indemnified Person in investigating, preparing, pursuing or defending any
actions, whether or not any Indemnified Person is a party thereto, arising out
of or based upon any untrue statement or alleged untrue statement of a material
fact contained in (i) the Subscription Documents (as from time to time each may
be amended and supplemented); (ii) any materials or information provided to
investors by, or with the approval of, the Company in connection with the
marketing of the Offering, including any term sheets or “road show” or investor
presentations made to investors by the Company (whether in person or
electronically); or (iii) any application or other document or written
communication (in this Section 9, collectively called “application”) executed by
the Company or based upon written information furnished by the Company in any
jurisdiction in order to qualify the Securities under the securities laws
thereof or to file for an exemption from such requirement or filed with the
Commission, any state securities commission or agency, any national securities
exchange; or the omission or alleged omission therefrom of a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading,
unless such statement or omission was made in reliance upon, and in conformity
with, information provided to the Company in writing specifically for use in an
application or in the Subscription Documents (the “Placement Agent’s
Information”). The Company also agrees to reimburse each Indemnified Person for
all Expenses as they are incurred in connection with such Indemnified Person’s
enforcement of his or its rights under this Agreement.

 

 4 

 

  

B.           Procedure. Upon receipt by an Indemnified Person of actual notice
of an action against such Indemnified Person with respect to which indemnity may
reasonably be expected to be sought under this Agreement, such Indemnified
Person shall promptly notify the Company in writing; provided that failure by
any Indemnified Person so to notify the Company shall not relieve the Company
from any obligation or liability which the Company may have on account of this
Section 9 or otherwise to such Indemnified Person. The Company shall, if
requested by the Placement Agent, assume the defense of any such action
(including the employment of counsel designated by the Placement Agent and
reasonably satisfactory to the Company). Any Indemnified Person shall have the
right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Person unless: (i) the Company has failed promptly
to assume the defense and employ separate counsel designated by the Placement
Agent for the benefit of the Placement Agent and the other Indemnified Persons
or (ii) such Indemnified Person shall have been advised that in the opinion of
counsel that there is an actual or potential conflict of interest that prevents
(or makes it imprudent for) the counsel designated by the Placement Agent and
engaged by the Company for the purpose of representing the Indemnified Person,
to represent both such Indemnified Person and any other person represented or
proposed to be represented by such counsel. The Company shall not be liable for
any settlement of any action effected without its written consent (which shall
not be unreasonably withheld). In addition, the Company shall not, without the
prior written consent of the Placement Agent, settle, compromise or consent to
the entry of any judgment in or otherwise seek to terminate any pending or
threatened action in respect of which advancement, reimbursement,
indemnification or contribution may be sought hereunder (whether or not such
Indemnified Person is a party thereto) unless such settlement, compromise,
consent or termination (i) includes an unconditional release of each Indemnified
Person, acceptable to such Indemnified Party, from all Liabilities arising out
of such action for which indemnification or contribution may be sought hereunder
and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any Indemnified Person. The
advancement, reimbursement, indemnification and contribution obligations of the
Company required hereby shall be made by periodic payments of the amount thereof
during the course of the investigation or defense, as every Liability and
Expense is incurred and is due and payable, and in such amounts as fully satisfy
each and every Liability and Expense as it is incurred (and in no event later
than 30 days following the date of any invoice therefore).

 

C.           Indemnification of the Company. The Placement Agent agrees to
indemnify and hold harmless the Company, its directors, its executive officers
and persons who control the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act against any and all
Liabilities, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions made in the Subscription Documents or any
amendment or supplement thereto, in reliance upon, and in strict conformity
with, the Placement Agent’s Information. In case any action shall be brought
against the Company or any other person so indemnified based on the Subscription
Documents or any amendment or supplement thereto, and in respect of which
indemnity may be sought against the Placement Agent, the Placement Agent shall
have the rights and duties given to the Company, and the Company and each other
person so indemnified shall have the rights and duties given to the Placement
Agent by the provisions of Section 9.B. The Company agrees promptly to notify
the Placement Agent of the commencement of any litigation or proceedings against
the Company or any of its executive officers, directors or any person, if any,
who controls the Company within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act, in connection with the issuance and sale of
the Securities or in connection with the Subscription Documents.

 

D.           Contribution. In the event that a court of competent jurisdiction
makes a finding that indemnity is unavailable to an Indemnified Person, the
Company shall contribute to the Liabilities and Expenses paid or payable by such
Indemnified Person in such proportion as is appropriate to reflect (i) the
relative benefits to the Company, on the one hand, and to the Placement Agent
and any other Indemnified Person, on the other hand, of the matters contemplated
by this Agreement or (ii) if the allocation provided by the immediately
preceding clause is not permitted by applicable law, not only such relative
benefits but also the relative fault of the Company, on the one hand, and the
Placement Agent and any other Indemnified Person, on the other hand, in
connection with the matters as to which such Liabilities or Expenses relate, as
well as any other relevant equitable considerations; provided that in no event
shall the Company contribute less than the amount necessary to ensure that all
Indemnified Persons, in the aggregate, are not liable for any Liabilities and
Expenses in excess of the amount of commissions actually received by the
Placement Agent pursuant to this Agreement. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company on the one hand
or the Placement Agent on the other and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The Company and the Placement Agent agree that it would not be just
and equitable if contributions pursuant to this subsection (D) were determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to above in this subsection
(D). For purposes of this paragraph, the relative benefits to the Company, on
the one hand, and to the Placement Agent on the other hand, of the matters
contemplated by this Agreement shall be deemed to be in the same proportion as:
(a) the total value received by the Company in the Offering, whether or not such
Offering is consummated, bears to (b) the commissions paid to the Placement
Agent under this Agreement. Notwithstanding the above, no person guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act shall be entitled to contribution from a party who was not guilty
of fraudulent misrepresentation.

 

 5 

 

  

E.           Limitation. The Company also agrees that no Indemnified Person
shall have any liability (whether direct or indirect, in contract or tort or
otherwise) to the Company for or in connection with advice or services rendered
or to be rendered by any Indemnified Person pursuant to this Agreement, the
transactions contemplated thereby or any Indemnified Person’s actions or
inactions in connection with any such advice, services or transactions, except
to the extent that a court of competent jurisdiction has made a finding that
Liabilities (and related Expenses) of the Company have resulted exclusively from
such Indemnified Person’s gross negligence or willful misconduct in connection
with any such advice, actions, inactions or services.

 

F.           Survival. The advancement, reimbursement, indemnity and
contribution obligations set forth in this Section 9 shall remain in full force
and effect regardless of any termination of, or the completion of any
Indemnified Person’s services under or in connection with, this Agreement.

 

10.Limitation of Dawson’s Liability to the Company.

 

Dawson and the Company further agree that neither Dawson nor any of its
affiliates or any of their respective officers, directors, controlling persons
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act), employees or agents shall have any liability to the Company, its
security holders or creditors, or any person asserting claims on behalf of or in
the right of the Company (whether direct or indirect, in contract or tort, for
an act of negligence or otherwise) for any losses, fees, damages, liabilities,
costs, expenses or equitable relief arising out of or relating to this Agreement
or the Services rendered hereunder, except for losses, fees, damages,
liabilities, costs or expenses that arise out of or are based on any action of
or failure to act by Dawson and that are finally judicially determined to have
resulted solely from the gross negligence or willful misconduct of Dawson.

 

11.Limitation of Engagement to the Company.

 

The Company acknowledges that Dawson has been retained only by the Company, that
Dawson is providing services hereunder as an independent contractor (and not in
any fiduciary or agency capacity) and that the Company’s engagement of Dawson is
not deemed to be on behalf of, and is not intended to confer rights upon, any
shareholder, owner or partner of the Company or any other person not a party
hereto as against Dawson or any of its affiliates, or any of its or their
respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act), employees
or agents. Unless otherwise expressly agreed in writing by Dawson, no one other
than the Company is authorized to rely upon any statement or conduct of Dawson
in connection with this Agreement. The Company acknowledges that any
recommendation or advice, written or oral, given by Dawson to the Company in
connection with Dawson’s engagement is intended solely for the benefit and use
of the Company’s management and directors in considering a possible Offering,
and any such recommendation or advice is not on behalf of, and shall not confer
any rights or remedies upon, any other person or be used or relied upon for any
other purpose. Dawson shall not have the authority to make any commitment
binding on the Company. The Company, in its sole discretion, shall have the
right to reject any investor introduced to it by Dawson. The Company agrees that
it will perform and comply with the covenants and other obligations set forth in
any purchase agreement and related transaction documents between the Company and
the Investors in the Offering, if any, and that Dawson will be entitled to rely
on the representations, warranties, agreements and covenants of the Company
contained in any such purchase agreement and related transaction documents as if
such representations, warranties, agreements and covenants were made directly to
Dawson by the Company, provided that no such representations, warranties,
agreements and covenants shall in any way limit or modify the representations,
warranties, agreements and covenants set forth in this Agreement.

 

 6 

 

 

12.Amendments and Waivers.

 

No supplement, modification or waiver of this Agreement shall be binding unless
executed in writing by the party to be bound thereby. The failure of a party to
exercise any right or remedy shall not be deemed or constitute a waiver of such
right or remedy in the future. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (regardless of whether similar), nor shall any such waiver be deemed or
constitute a continuing waiver unless otherwise expressly provided.

 

13.Confidentiality.

 

In the event of the consummation or public announcement of any Offering, Dawson
shall have the right to disclose its participation in such Offering, including,
without limitation, the placement at its cost of “tombstone” advertisements in
financial and other newspapers and journals. Dawson agrees not to use any
confidential information concerning the Company provided to Dawson by the
Company for any purposes other than those contemplated under this Agreement.

 

14.Headings.

 

The headings of the various sections of this Agreement have been inserted for
convenience of reference only and will not be deemed to be part of this
Agreement.

 

15.Counterparts.

 

This Agreement may be executed in one or more counterparts and, if executed in
more than one counterpart, the executed counterparts shall each be deemed to be
an original and all such counterparts shall together constitute one and the same
instrument.

 

16.Severability.

 

In case any provision contained in this Agreement should be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein will not in any way be affected or
impaired thereby.

 

17.Absence of Fiduciary Relationship.

 

The Company acknowledges and agrees that: (a) the Placement Agent has been
retained solely to act as Placement Agent in connection with the sale of the
Securities and that no fiduciary, advisory or agency relationship between the
Company and the Placement Agent has been created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether the
Placement Agent has advised or is advising the Company on other matters; (b) the
price and other terms of the Securities set forth in this Agreement were
established by the Company following discussions and arms-length negotiations
with the Placement Agent and the Company is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement; (c) it has been advised that the
Placement Agent and its affiliates are engaged in a broad range of transactions
that may involve interests that differ from those of the Company and that the
Placement Agent has no obligation to disclose such interest and transactions to
the Company by virtue of any fiduciary, advisory or agency relationship; and (d)
it has been advised that the Placement Agent is acting, in respect of the
transactions contemplated by this Agreement, solely for the benefit of the
Placement Agent, and not on behalf of the Company.

 

 7 

 

  

18.Survival Of Indemnities, Representations, Warranties, Etc.

 

The respective indemnities, covenants, agreements, representations, warranties
and other statements of the Company and Placement Agent, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Placement Agents, the Company, the Purchasers or any person controlling
any of them and shall survive delivery of and payment for the Securities.
Notwithstanding any termination of this Agreement, including without limitation
any termination pursuant to Section 5, the payment, reimbursement, indemnity,
contribution and advancement agreements contained in Sections 2, 9, and 10,
respectively, and the Company’s covenants, representations, and warranties set
forth in this Agreement shall not terminate and shall remain in full force and
effect at all times. The indemnity and contribution provisions contained in
Section 9 and the covenants, warranties and representations of the Company
contained in this Agreement shall remain operative and in full force and effect
regardless of (i) any termination of this Agreement, (ii) any investigation made
by or on behalf of any Placement Agent, any person who controls any Placement
Agent within the meaning of either Section 15 of the Securities Act or Section
20 of the Exchange Act or any affiliate of any Placement Agent, or by or on
behalf of the Company, its directors or officers or any person who controls the
Company within the meaning of either Section 15 of the Securities Act or Section
20 of the Exchange Act, and (iii) the issuance and delivery of the Securities.
The Company and Placement Agent agree to notify each other of the commencement
of any Proceeding against either of them promptly, and, in the case of the
Company, against any of the Company’s officers or directors in connection with
the issuance and sale of the Securities.

 

19.Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made and to be fully performed
therein. Any disputes that arise under this Agreement, even after the
termination of this Agreement, will be heard only in the state or federal courts
located in the City of New York, State of New York. The parties hereto expressly
agree to submit themselves to the jurisdiction of the foregoing courts in the
City of New York, State of New York. The parties hereto expressly waive any
rights they may have to contest the jurisdiction, venue or authority of any
court sitting in the City and State of New York.

 

20.Notices.

 

All communications hereunder shall be in writing and shall be mailed, hand
delivered or faxed and confirmed to the parties hereto as follows: 

 

If to the Company to the address set forth above, attn: Chief Executive Officer

 

If to the Placement Agent:

 

Dawson James Securities, Inc.

1 North Federal Highway – 5th Floor

Boca Raton, FL 33432

Attention: Chief Executive Officer

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others. 

 

21.Miscellaneous.

 

This Agreement shall not be modified or amended except in writing signed by
Dawson and the Company. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the employees, officers
and directors and controlling persons referred to in Section 9 hereof, and to
their respective successors, and personal representative, and, except as set
forth in Section 9 of this Agreement, no other person will have any right or
obligation hereunder or be considered a third-party beneficiary hereunder. This
Agreement constitutes the entire agreement of Dawson and the Company, and
supersedes any prior agreements, with respect to the subject matter hereof. If
any provision of this Agreement is determined to be invalid or unenforceable in
any respect, such determination will not affect such provision in any other
respect, and the remainder of this Agreement shall remain in full force and
effect. This Agreement may be executed in counterparts (including facsimile or
.pdf counterparts), each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

 8 

 

 

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Dawson and the Company, and intending to be legally bound, please
sign in the space provided below, whereupon this letter shall constitute a
binding Agreement as of the date executed.

 

  Very truly yours,           InspireMD Inc.             By: /s/ Craig Shore    
          Name: Craig Shore               Title: Chief Financial Officer        
    Agreed and accepted as of the date first above written.           DAWSON
JAMES SECURITIES, INC.             By: /s/ Robert D. Keyser, Jr.              
Name: Robert D. Keyser, Jr.     Title: Chief Executive Officer

 



 9 

